DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 34-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.
Applicant's election with traverse of Group I in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III provide a special technical feature that defines over the art.  This is not found persuasive because at least the prior art cited below (see THIEBAUT et al. USPGPUB 2017/0208920) contains this feature. Furthermore, Group II includes BOTH “receiving user information” and “receiving environmental information” which distinguishes Group II from Group I. Additionally, Group III discloses “a server that receives environmental information” which distinguishes this group from both Groups I and II. Thus, Applicant’s arguments are not convincing.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-27 and 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by THIEBAUT et al. (USPGPUB 2017/0208920).
 	Regarding claim 24, THIEBAUT et al. disclose a cosmetic dispenser comprising: 
a first bi-directional (see “send and receive signals and data” in paragraph [0045]) communication unit (774) that receives at least one of user information or environmental information from a mobile terminal (300); 
a control unit (150) that acquires a cosmetic dispensing method based on at least one of the user information or the environmental information which are received (see paragraphs [0050] and [0104]); and 
a cosmetic dispensing unit (100) that comprises a plurality of cartridges (114) that contain cosmetics, a nozzle unit (160) that moves the cosmetics contained in the cartridge according to the acquired cosmetic dispensing method, and a dispensing unit (108,138) that discharges the cosmetics passed through the nozzle unit to the outside.
	Regarding claim 25, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24, wherein the cosmetic dispensing unit discharges each of the cosmetics contained in the plurality of cartridges in order of makeup (see “recipe commands” in paragraph [0050]).
	Regarding claim 26, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24, further comprising: 
a second communication unit which is implemented as a bar code recognizer or a RFID reader that can recognize a ready-made cosmetic information (see paragraph [0085]), 
wherein the control unit acquires a cosmetic dispensing method based on at least one of the user information (see paragraphs [0050] and [0104]), the environmental information, or the ready-made cosmetic information which are received.
	Regarding claim 27, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24, further comprising: 
a display unit (780) that displays information on the dispensed cosmetics through the cosmetic dispensing unit (see paragraphs [0105] and [0115]).
	Regarding claim 30, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24, wherein the cosmetic dispensing method includes a cosmetic type to be dispensed (see paragraph [0088]), a cosmetic amount to be dispensed (see paragraph [0019]), and a cosmetic dispensing order (see paragraphs [0088]-[0090]).
	Regarding claim 31, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24, further comprising:
a sensing unit that senses a remaining amount of at least one cartridge of the plurality of cartridges (see paragraph [0017]),
wherein the first bi-directional communication unit (see paragraph [0082]) transmits information on the sensed remaining amount of the cartridge to the mobile terminal (see paragraphs [0088]-[0090]).
	Regarding claim 32, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24, wherein the cosmetic dispenser is implemented as a stationary cosmetic dispenser (see Figure 1) or a portable cosmetic dispenser.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEBAUT et al. (USPGPUB 2017/0208920) as applied to claims 24-27 and 30-32 above, and further in view of PULS et al. (USPGPUB 2021/0127811).
	Regarding claim 28, THIEBAUT et al. disclose the cosmetic dispenser according to claim 27. However, they do not disclose a cosmetic dispenser wherein the display unit is implemented as a mirror display. PULS et al. disclose a cosmetic dispenser wherein the display unit is implemented as a mirror display (see paragraph [0123]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cosmetic dispenser disclosed by THIEBAUT et al. by including a cosmetic dispenser wherein the display unit is implemented as a mirror display, as disclosed by PULS et al., for the purpose of providing a display device with a smart mirror (see paragraph [0123]).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEBAUT et al. (USPGPUB 2017/0208920) as applied to claims 24-27 and 30-32 above, and further in view of GIRON et al. (USPGPUB 2018/0042361).
	Regarding claim 29, THIEBAUT et al. disclose the cosmetic dispenser according to claim 27. However, they do not disclose a cosmetic dispenser wherein the information on the dispensed cosmetics includes a cosmetic type, the cosmetic raw materials information, and how to use the dispensed cosmetics. GIRON et al. disclose a cosmetic dispenser (see paragraph [0397]) wherein the information on the dispensed cosmetics includes a cosmetic type, the cosmetic raw materials information, and how to use the dispensed cosmetics (see Figure 38). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cosmetic dispenser disclosed by THIEBAUT et al. by including a cosmetic dispenser wherein the information on the dispensed cosmetics includes a cosmetic type, the cosmetic raw materials information, and how to use the dispensed cosmetics, as disclosed by GIRON et al., for the purpose of providing a touch screen on a dispenser (see paragraph [0397]) which presents a face with color zones (see paragraph [0400]).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEBAUT et al. (USPGPUB 2017/0208920) as applied to claims 24-27 and 30-32 above, and further in view of Zhou (USPGPUB 2016/0331308).
	Regarding claim 33, THIEBAUT et al. disclose the cosmetic dispenser according to claim 24. However, they do not disclose a cosmetic dispenser wherein the user information includes schedule information input to the mobile terminal, and wherein the environmental information includes weather information received to the mobile terminal. Zhou discloses a cosmetic dispenser wherein the user information includes schedule information input to the mobile terminal (see paragraph [0171] and Figure 50), and wherein the environmental information includes weather information received to the mobile terminal (see paragraph [0394]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cosmetic dispenser disclosed by THIEBAUT et al. by including a cosmetic dispenser wherein the user information includes schedule information input to the mobile terminal, and wherein the environmental information includes weather information received to the mobile terminal, as disclosed by Zhou, for the purpose of providing a “user’s skin care schedule” (see paragraph [0171]) and providing environment data including weather through a user’s computing device (see paragraph [0394]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
7/30/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655